Citation Nr: 1213184	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  10-38 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for neurological impairment in the lower extremities claimed as secondary to the service-connected low back disability.

2.  Entitlement to a disability rating of 30 percent for headaches, currently rated as noncompensable.

3.  Entitlement to a 20 percent disability rating for degenerative disc disease of the cervical spine during the initial rating period prior to March 20, 2008.

4.  Entitlement to a 20 percent disability rating for degenerative disc disease of the lumbar spine during the initial rating period prior to March 20, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to March 1962. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 and November 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Jurisdiction over the case was subsequently transferred to the RO in Baltimore, Maryland.

In the Veteran's formal appeal, VA Form 9, submitted in September 2010, he stated that he is seeking a 30 percent rating for his service-connected headaches.  Accordingly, the Board has limited this issue as reflected on the title page.

In connection with his appeal, the Veteran and his spouse testified at a Central Office hearing before the undersigned Veterans Law Judge (VLJ) in January 2012.  A transcript of the hearing is associated with the Veteran's claims file.  During this hearing the Veteran submitted additional evidence that has not been considered by the RO.  However, the evidence was accompanied by a written waiver of RO consideration of the evidence, and thus the Board will consider it in making a decision on the merits of the case.  See 38 C.F.R. § 20.1304(c) (2011).

The Veteran's lumbar and cervical spine claims are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran has radiculopathy in the lower extremities that is etiologically related to his service-connected low back disability.

2.  The service-connected headaches are manifested by prostrating headaches that occur once per two to three weeks.


CONCLUSIONS OF LAW

1.  Neurological impairment in the lower extremities, diagnosed as radiculopathy, is proximately due to a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  The criteria for a disability rating of 30 percent for headaches are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the evidence currently of record is sufficient to substantiate the Veteran's claims.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011). 






Legal Principles

Service Connection

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a)  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

Disability Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

The Veteran's service-connected headache disability is rated under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (migraine).  The rating criteria in relevant part are as follows.  A rating of 10 percent is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A rating of 30 percent is warranted for characteristic prostrating attacks occurring on an average once per month over the last several months, and a rating of 50 percent is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The rating criteria do not define "prostrating," nor has the United States Court of Appeals for Veterans Claims (Court).  See Fenderson v. West, 12 Vet. App. 119   (1999), in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson, 12 Vet. App. 119; Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

Service Connection

The Veteran asserts that he is entitled to service connection for nerve pain in the lower extremities, resulting from his service-connected low back disability.  VA examinations in August 2008 and April 2010 showed that he has radiculopathy involving the lower extremities.  In addition, as stated above, the Veteran is service-connected for a low back disability.  Thus, these elements of the secondary service connection claim have been satisfied.  The question for consideration is whether his current radiculopathy is related to the service-connected low back disability. 

In the aforementioned VA examination reports, the same VA examiner opined that it was at least as likely as not that the Veteran's pain in the lower extremities is secondary to degenerative disease of the lumbar spine.  There is no contrary medical opinion of record.  Accordingly, service connection is warranted for the radiculopathy involving the Veteran's lower extremities.

Disability Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disability under review. 

Service connection for headaches was granted in the rating decision on appeal.  At that time, the Veteran was assigned a noncompensable rating for headaches, effective from April 29, 2008.  

The Veteran contends that a 30 percent disability rating is warranted for his headaches.  After carefully reviewing the evidence of record, the Board concludes that the impairment from the Veteran's headaches meet the criteria for a 30 percent disability at all times relevant to this decision.

The Board notes that the record is replete with private medical records in which the Veteran reports his headaches.

The Veteran was afforded a VA examination in August 2008 in which he generally reported almost daily neck pain that would alleviate with rest.  He also reported the use of Ibuprofen.  The VA examiner diagnosed muscle contraction headaches.

The Veteran submitted a statement in February 2009 in which he indicated that he told the August 2008 examiner that he would take Ibuprofen and lie down until headaches would eventually go away.   

Correspondence from Dr. S.G., M.D., Ph.D., in February 2009 states that the Veteran had been experiencing muscle tension headaches for the past two years that occurred almost daily, but once every three to four weeks the Veteran had a characteristic prostrating attack where he would take Ibuprofen and lie down until the headache abated.  The doctor furthered that the Veteran had been experiencing these prostrating episodes for about the past 12 to 14 months.

The Veteran was afforded a VA examination in April 2010 in which he reported daily headaches that were occasionally more severe.  He also reported that with the more severe headaches he would take medication and nap.  The VA examiner diagnosed muscle contraction headaches.

The Veteran and his spouse testified before the undersigned VLJ in January 2012 about his headaches occurring almost every day with blinding, very extreme, sharp pain; and incapacitating headaches occurring every two to three weeks that force him to sleep or lay down to alleviate pain.  The Board finds the Veteran competent and credible in reporting his headache symptoms. 

The Board finds that throughout the period of this claim, the evidence of record shows that the Veteran has had characteristic prostrating attacks occurring on an average once per month, as required for a 30 percent disability rating.  

Accordingly, the Veteran is entitled to a 30 percent schedular rating for his service-connected headaches throughout the period of this claim.


ORDER

Entitlement to service connection for neurological impairment in the lower extremities, diagnosed as radiculopathy, is granted.

A 30 percent disability rating for headaches is granted throughout the period of this claim, subject to the criteria applicable to the payment of monetary benefits.


REMAND

In a February 2008 Decision Review Officer decision, initial ratings of 10 percent were assigned for the Veteran's service-connected cervical spine and lumbar spine disabilities, effective July 7, 2002.  The Veteran filed a timely notice of disagreement with this decision in April 2008.  In an April 2009 rating decision, increased ratings of 20 percent were granted for the cervical spine and lumbar spine disabilities.  The 20 percent ratings were granted from March 20, 2008.  The Veteran thereafter informed the RO that he was satisfied with the 20 percent ratings but believes that they should be assigned from the effective date of service connection.   

The RO has not provided the veteran with a Statement of the Case in response to his notice of disagreement with the February 2008 decision.  Because the notice of disagreement placed the issues in appellate status and the April 2009 rating decision did not resolve the issues to the Veteran's satisfaction, the matters must be remanded for the originating agency to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

The RO or the AMC should issue a Statement of the Case to the Veteran and his representative on the issues of entitlement to 20 percent disability ratings for the service-connected lumbar and cervical spine disabilities during the initial evaluation period prior to March 20, 2008.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to these new issues.  If the Veteran perfects an appeal with respect to one or both issues, the RO or the AMC should ensure that any indicated development is completed before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



      (CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


